Pfeifer, J.,
concurring.
{¶ 26} From the outset, the Bureau of Workers’ Compensation’s “trade secret” argument seemed more a delaying tactic than a legitimate legal issue. I concur that the bureau’s acquisition costs are not a trade secret under R.C. 1333.61(D)(2). Additionally, I would hold that the acquisition costs do not constitute a trade secret under R.C. 1333.61(D)(1), which requires that the information at issue “derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by * * *, other persons who can obtain economic value from its disclosure or use.”
{¶ 27} How much the bureau paid for coins is irrelevant to how much they can be sold for. The market is the market. That is especially true in situations where, as here, the items sold are rare and unique. Also, any willing buyer would expect that since Ohio had an expert purchasing coins on the state’s behalf, that expertise would allow the state to buy coins at bargain prices.
{¶28} Further, the state reportedly has hired Sotheby’s to sell the coin inventory. Presumably, that firm’s expertise will allow the state to know the value of what it owns. The state will be an informed seller, and buyers will therefore know that the eventual selloff will not be akin to a garage sale where someone sells a Rembrandt for five dollars. The state will know what it is selling and what it is worth. And with bureau assets of over $21 billion, according to its *1192004 annual report, the state can afford to wait if it does not immediately get the price it seeks.
{¶ 29} Caveat emptor.